Eicwall, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is as follows:

Halters fur waste

(Mixed rabbit pieces) 5J4d. per lb.
(Beaver rabbit pieces) 5%d. per lb.
(Natural rabbit pieces) l/5d. per lb.
(Raw rabbit pieces) l/5d. per lb.
Plus packing as invoiced
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:

Sterling per pound

Mixed rabbit pieces 5)4 pence
Beaver rabbit pieces 5]4 pence
Natural rabbit pieces 1 shilling 5 pence
Raw rabbit pieces 1 shilling 5 pence
Plus packing as invoiced
Judgment will be rendered accordingly.